 6324 NLRB No. 301The Board's decision in the representation proceeding is pub-lished at 323 NLRB No. 100 (April 30, 1997).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Gibraltar Steel Corporation of Tennessee andTeamsters, Local Union # 515. Case 10±CA±30210August 7, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on May 19, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on June 3, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 10±RC±14722. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On June 27, 1997, the General Counsel filed a Mo-tion for Summary Judgment. On June 30, 1997, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On July 21, 1997, the Respond-
ent filed a response.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the cer-
tification on the basis of its objection to conduct af-
fecting the results of the election in the representation
proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding.1The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Tennesseecorporation, with an office and place of business lo-
cated at Chattanooga, Tennessee, has been engaged in
the manufacture of steel products. During the 12-
month period preceding the issuance of the complaint,
the Respondent, in the course and conduct of its busi-
ness operations described above, sold and shipped
goods valued in excess of $50,000 directly to cus-
tomers located outside the State of Tennessee. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of
the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held October 8, 1996, theUnion was certified on April 30, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All production, maintenance, shipping and receiv-ing employees employed by the Respondent at its
Chattanooga, Tennessee facility, but excluding all
production control/set-up employees, office cleri-
cal employees, (inside and outside) customer sales
employees, professional employees, guards and
supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince May 9, 1997, the Union, by letter, has re-quested the Respondent to bargain, and, since May 16,
1997, the Respondent, by letter, has refused. We find
that this refusal constitutes an unlawful refusal to bar-
gain in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONSOF
LAWBy refusing on and after May 16, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of the employees in the appropriate unit,
the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. 7GIBRALTAR STEEL CORP. OF TENNESSEE2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Gibraltar Steel Corporation of Tennessee,
Chattanooga, Tennessee, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Teamsters, Local Union# 515, as the exclusive bargaining representative of the
employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All production, maintenance, shipping and receiv-ing employees employed by the Respondent at its
Chattanooga, Tennessee facility, but excluding all
production control/set-up employees, office cleri-
cal employees, (inside and outside) customer sales
employees, professional employees, guards and
supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Chattanooga, Tennessee, copies of the
attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 10 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out ofbusiness or closed the facility involved in these pro-ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all currentemployees and former employees employed by the Re-
spondent at any time since May 19, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 7, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Teamsters,Local Union # 515, as the exclusive representative of
the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All production, maintenance, shipping and receiv-ing employees employed by us at our Chat-
tanooga, Tennessee facility, but excluding all pro-
duction control/set-up employees, office clerical
employees, (inside and outside) customer sales
employees, professional employees, guards and
supervisors as defined in the Act.GIBRALTARSTEELCORPORATIONOF
TENNESSEE